Citation Nr: 1205623	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  08-13 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for hypertension, as secondary to service-connected diabetes mellitus, type II.

2. Entitlement to service connection for residuals of a left knee injury. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to July 1973, and thereafter,       in the National Guard with various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) through 1995.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In October 2009, a Travel Board hearing was held before the undersigned Veterans Law Judge, a transcript of which is of record. In March 2010, the Board remanded this case for specified evidentiary development. 

During pendency of the remand action, through a December 2011 rating decision the RO granted a claim then on appeal for service connection for erectile dysfunction as secondary to diabetes mellitus, type II. The Veteran has not appealed from the assigned initial rating or effective date, and hence this claim has been resolved. Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

Review of the claims file further indicates that in November 2010, the Veteran filed an informal claim for increased rating for diabetes mellitus, type II, which has never been adjudicated by the RO. In April 2011, he also filed a claim for service connection for prostate cancer. Some development action was undertaken, but a decision has not been forthcoming. These claims both have been raised by the record, but not adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the claims, and they are referred to the RO for appropriate action.  

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Board finds that further development is indicated before a decision may be issued in this case. 

Essential to VA's duty assist the Veteran is that all reasonable measures have been exhausted to obtain complete service treatment records (STRs) from active military service and all subsequent reserve duty. As the Board pointed out in its prior   March 2010 remand, none of the Veteran's STRs at that time were associated with the record. The Board observed that from every indication including the June 2007 rating decision on appeal and April 2008 Statement of the Case (SOC),                  the Veteran's STRs pertaining to active duty service from April 1968 to July 1973 were once part of the claims file. Apparently the records were lost before original certification of this case to the Board. Consequently, the Board directed that the RO conduct an inquiry for all available STRs, including a search of its own facility to determine if it had any outstanding active duty service records of the Veteran.    Also directed was that the RO acquire STRs from the Veteran's subsequent period of reserve duty in the Army National Guard.

Thus far, the RO has complied in part with these remand instructions, obtaining       the Veteran's medical records from throughout his period of reserve duty from 1973 to 1995 through inquiries with both the National Personnel Records Center (NPRC) and the Adjudant General's Office for the State of Florida where he had        National Guard service. Absent from the record is any indication of whether the RO attempted to locate the missing STR's from 1968 through 1973 at its own facility.  

Under VA law, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders. See Stegall v. West, 11 Vet. App. 268, 271 (1998). In some situations, mere substantial compliance with a remand directive, and not absolute compliance is all that is required in carrying out a remand. See Dyment v. West, 13 Vet. App. 141, 14-47 (1999). Here, the RO's failure to formally document its search for the missing active duty STRs was a material omission. The Veteran in this regard has repeatedly asserted having had relevant treatment for both hypertension and a left knee injury during active duty service. Whereas the RO's initial review of the active duty STRs (when presumably available in 2007) did not disclose the finding of in-service injury, the Board would need these records directly available to it before making any such determination in the first instance. 

Thus, the Board remands this case for the RO to complete the inquiry into the location of the missing active duty STRs. If these records ultimately cannot be found, then the appropriate development measures should be undertaken for when  a claimant's service records are missing due to no fault on his part --                    (1) the notification of alternative sources of evidence of evidence to establish           the claim, and (2) issuance of NA Form 13055 to attempt to reconstruct the record. See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iii, Chapter 2, Section E (Nov. 16, 2010). 

Aside from this initial matter, the Board finds that additional development in the form of a supplemental medical opinion from the October 2011 VA Compensation and Pension examiner for orthopedic evaluation is indicated, pertaining to the claimed service connection for residuals of a left knee injury. Following a physical examination, the October 2011 VA examiner determined it would be mere speculation to opine whether or not the Veteran's existing left knee condition was caused or aggravated to any degree by his military service. The examiner formulated his opinion in significant part upon the fact that there was no objective evidence of left knee injury occurring during National Guard training. It is not clear however, whether the VA examiner considered a March 1993 private physician's letter that the Veteran had been diagnosed with left knee pain secondary to a medial meniscus tear and could no longer run. The VA examiner should be asked to comment upon whether this record provides any further evidence of in-service injury when considered along with what the Veteran has asserted himself regarding medical history. See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should attempt to locate the Veteran's missing service treatment records pertaining to his active duty service from April 1968 to July 1973 to include at the RO itself. If these records cannot be located, then a formal memorandum to this effect should be prepared and then placed in the  claims file.

2. If complete active duty service treatment records cannot be located, the RO/AMC should send a development letter to the Veteran that advises him of any and all alternative sources of information to substantiate his claims beyond STRs, i.e., statements from service medical personnel; statements from individuals who served with him ("buddy" certificates or affidavits); employment physical examinations; and other qualifying sources of information. The RO/AMC should also have the Veteran complete NA Form 13055, Request for Information Needed to Reconstruct Medical Data and take appropriate action on the information provided therein.

3. Then return the claims folder to the VA examiner         who conducted the VA joint system examination of       October 2011 and request a supplemental opinion.          All indicated tests and studies should be performed, and all findings should be set forth in detail. The examiner should opine as to whether the Veteran's current left knee disorder is at least as likely as not (50 percent or greater probability) due to an incident of the Veteran's military service, specifically taking into consideration all relevant documented treatment history including the March 1993 private physician's letter identifying a medial meniscus tear, along with consideration of the Veteran's own assertions of in-service injury.  

Provided that the October 2011 examiner is not available, or is no longer employed by VA, schedule the Veteran for an examination by an examiner who has not seen him previously, and that addresses the inquiries set forth above regarding the disability claimed.

4. Provided only that any new evidence received substantiates the presence of diagnosis or treatment for hypertension during active military service, or a qualifying period of reserve duty, then return the claims folder to the VA examiner who conducted the VA hypertension examination of October 2011 and request a supplemental opinion as to whether the Veteran's current hypertension at least as likely as not (50 percent or greater probability) is related to military service. 

5. The RO/AMC should then review the claims file.                If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,       11 Vet. App. 268 (1998).

6. Thereafter, the RO/AMC should readjudicate the claims on appeal based upon all additional evidence received. If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.         §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

